DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 16-28 are pending with claims 22-28 under examination and claims 16-21 withdrawn from consideration.
Claims 1-15 have been canceled.

Response to Amendment
Based on the remarks received on 12/28/2020, the previous prior art rejection based on Ishibe has been maintained (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishibe et al. (Y Ishibe, R Liu, M Ueda, K Mori, N Miura, Role of inhaled nitric oxide in ischaemia-reperfusion injury in the perfused rabbit lung, British Journal of Anaesthesia, Volume 83, Issue 3,1999, Pages 430-435, ISSN 0007-0912; hereinafter “Ishibe”), and further in view of Huiku (US 2002/0133068; Pub. Date: Sep. 19, 2002).

Regarding claim 22, Ishibe teaches a system for delivering and monitoring nitric oxide in blood circulating in an extracorporeal oxygenation (ECMO) circuit (Ishibe teaches a perfusion circuit of blood flow; p. 431, left column, first paragraph), the system comprising: 
a nitric oxide delivery device for administering nitric oxide from a nitric oxide source (Ishibe teaches supplying nitric oxide using nitric oxide 3550; p. 432 “Ventilation using nitric oxide”)
to2 Via EFS-Webblood circulating in an ECMO circuit (Ishibe teaches a perfusion circuit of blood; p. 431, left column, first paragraph) 
by contacting the blood with a gas comprising a nitric oxide concentration in the range from 1 ppm to 300 ppm (Ishibe teaches adding nitric oxide in a concentration between 39-41 ppm to the circuit; p. 432 “Ventilation using nitric oxide”); and 
a monitoring device for monitoring the blood (Ishibe teaches a nitric oxide monitor in the inspiratory limb of the circuit; p. 432, “Ventilation using nitric oxide”), 
wherein the monitoring device is in communication with the nitric oxide delivery device (Ishibe teaches the nitric oxide monitor in the inspiratory limb of the circuit; p. 432, “Ventilation using nitric oxide”) and 
the nitric oxide delivery device adjusts the nitric oxide administration based on the monitoring (Ishibe teaches maintaining the concentration of NO between 39-41 ppm and a monitor for monitoring the NO. Therefore, the nitric oxide delivery device adjusting the nitric oxide based on monitoring of the nitric oxide to ensure the concentration of NO is within the desired 39-41 ppm; p. 432, “Ventilation using nitric oxide”, “Experimental study”).
Ishibe does not teach the monitoring device for monitoring methemoglobin.
However, Huiku teaches the analogous art of a monitoring device for monitoring blood (Huiku; fig. 1, [0002-0003, 0032-0033]) wherein the monitoring device monitors methemoglobin (Huiku; [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device for monitoring the blood of Ishibe, with the monitoring device for measuring methemoglobin in blood, as taught by Huiku, because Huiku teaches the monitoring device for measuring methemoglobin takes into account the patient’s blood composition which allows the monitoring device to produce less erroneous data, by creating a patient-specific calibration that can compensate for the differences in an individual patient as compared to an average calibration or transformation curve (Huiku; [0008, 0015]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ishibe and Huiku both teach a monitoring device for monitoring blood (Huiku; fig. 1, [0002-0003, 0032-0033]).

Regarding claim 23, modified Ishibe teaches the system of claim 22 above, wherein the monitoring device comprises one or more of a pulse oximeter or an optical measurement device (The modification of Ishibe to further include the monitoring device which monitors methemoglobin has previously been discussed in claim 22 above.  Huiku additionally teaches the monitoring device is a pulse oximeter [0032]).

Regarding claim 24, modified Ishibe teaches the system of claim 22 above, 
wherein the nitric oxide delivery device is in communication with a first pressure sensor and a second pressure sensor in the extracorporeal oxygenation (ECMO) circuit that provide a first pressure reading and a second pressure reading, respectively (Ishibe teaches continuous pulmonary arterial pressure monitor (Ppa) and a venous pressure monitor (Ppv); p. 431, left column, first paragraph), 
wherein the nitric oxide delivery device compares a differential between the first pressure reading and the second pressure reading to a pressure drop threshold (Ishibe teaches comparing a differential between the first and second pressure reading; p. 431, “Measurements of segmental vascular resistance,                         
                            R
                            t
                            =
                            P
                            p
                            a
                            -
                            P
                            p
                            v
                            /
                            Q
                        
                    .), and 
wherein the nitric oxide delivery device adjusts, when the differential is equal to or greater than the pressure drop threshold, the nitric oxide administration based on the differential between the first pressure reading and the second pressure reading (Ishibe teaches maintaining the nitric oxide concentration between 39-41 ppm; p.432, “Experimental Study”.  The Examiner notes that the concentration of nitric oxide follows Henry’s law. Therefore, in order to maintain the concentration of nitric oxide at 39-41 ppm, the nitric oxide deliver device must compare and adjust based on a threshold.  That is, when Rt adjusts, the delivery of nitric oxide must be adjusted in order to maintain a concentration between 39-41 ppm). 

Regarding claim 25, modified Ishibe teaches the system of claim 24 above, wherein the nitric oxide delivery device increases the nitric oxide administration if the differential between the first pressure reading and the second pressure reading is greater than 1 % of the first pressure reading (The nitric oxide deliver device adjusting the administration base on the differential pressure reading has previously been discussed in claim 24 above).
Note: “if the differential between the first pressure reading and the second pressure reading is greater than 1% of the first pressure reading” is a conditional statement and does not necessarily have to occur, thereby being function and not further defining the apparatus structure beyond that of a capability (see MPEP 2114 and 2111.04).  

Regarding claim 26, modified Ishibe teaches the system of claim 22 above, wherein the nitric oxide delivery device adjusts one or more of the nitric oxide concentration in the gas comprising nitric oxide or the flow rate of the gas comprising nitric oxide (Ishibe teaches maintaining the nitric oxide concentration between 39-41 ppm; p.432, “Experimental Study”.  The Examiner notes that the concentration of nitric oxide follows Henry’s law. Therefore, in order to maintain the concentration of nitric oxide at 39-41 ppm, the nitric oxide deliver device must be capable of adjusting the flow rate of the gas comprising nitric oxide.  That is, the delivery of nitric oxide must be adjusted in order to maintain a concentration between 39-41 ppm).

Regarding claim 27, modified Ishibe teaches the system of claim 22 above, wherein the monitoring device is part of or integrated into the nitric oxide delivery device (The modification of the monitoring device with the monitoring device that monitors methemoglobin has previously been discussed in claim 22 above.  Furthermore, Ishibe teaches the nitric oxide monitor in the inspiratory limb of the circuit; p. 432, “Ventilation using nitric oxide”.  Therefore, the modification resulting in the monitoring device being part of or integrated into the nitric oxide delivery device).  

Regarding claim 28, modified Ishibe teaches the system of claim 22 above, wherein the nitric oxide delivery device includes a pump, an injector, or a metering device (Ishibe teaches the nitric oxide is supplied to the breathing circuit, therefore having an injector; Ishibe; p. 432, “Ventilation using nitric oxide”).

Response to Arguments
Applicants arguments filed on 03/29/2021 have been fully considered but were not found persuasive by the Examiner.

Applicant(s) argue on page 5 of their remarks towards the 103 obviousness rejection of Ishibe in view of Huiku that Ishibe is silent regarding a monitoring device for monitoring methemoglobin and adjusting the NO administration based on the monitoring of the methemoglobin, and that Ishibe only contemplates monitoring nitric oxide or nitrogen dioxide.  Therefore, Ishibe does not contemplate adjusting nitric oxide administration based on the monitoring of the methemoglobin.  
The Examiner agrees in part and disagrees in part.  Although Applicant(s) argument that Ishibe does not contemplate adjusting nitric oxide administration based on the monitoring of the methemoglobin is true, Ishibe does contemplate adjusting nitric oxide administration based on the monitoring of blood.  Ishibe teaches a monitoring device for monitoring the blood (Ishibe teaches a nitric oxide monitor in the inspiratory limb of the circuit; p. 432, “Ventilation using nitric oxide”), and the nitric oxide delivery device adjusts the nitric oxide administration based on the monitoring (Ishibe teaches maintaining the concentration of NO between 39-41 ppm and a monitor for monitoring the NO. Therefore, the nitric oxide delivery device adjusting the nitric oxide based on monitoring of the nitric oxide to ensure the concentration of NO is within the desired 39-41 ppm; p. 432, “Ventilation using nitric oxide”, “Experimental study”). The difference between the claimed invention and the prior art resides the function of what the monitoring device measures.  In other words, Ishibe does not teach the monitoring device for monitoring methemoglobin which the Examiner explicitly states in the Non-Final Office Action mailed on 12/28/2020.  Therefore, Applicant(s) conclusion that “Ishibe does not contemplate adjusting nitric oxide administration based on the monitoring of the methemoglobin” is partly true since Ishibe does not teach the monitoring device for monitoring methemoglobin, however, Ishibe does provide support for adjusting nitric oxide administration based on the monitoring of the blood. 

Applicant(s) further ague on pages 5-6 of their remarks towards the 103 obviousness rejection of Ishibe in view of Huiku that Huiku fails to overcome the deficiency (adjusting nitric oxide administration based on the monitoring of the methemoglobin) since Huiku does not teach a nitric oxide delivery device that adjusts nitric oxide administration based on the monitoring of the methemoglobin.  Applicant(s) further argue that Huiku is in no way related to nitric oxide deliver devices or any delivery device, Huiku only mentions that methemoglobin could be measured if more than three wavelengths are used in the pulse oximeter, and there is no further teaches as to what to do with the measured information.  Therefore, there is no teaching or suggestion for using the measurement of methemoglobin to adjust administration of nitric oxide.  Instead, one of ordinary skill in the art would be more inclined to make adjustments to the data or the measurement device from the teachings of Huiku.
The Examiner respectfully disagrees.  The Examiner does not rely on Huiku for teaching a nitric oxide deliver device that adjusts nitric oxide administration based on the monitoring device since this limitation is previously taught by Ishibe.  Rather, the Examiner relies on Huiku for teaching a monitoring device for monitoring methemoglobin.  The fact that Huiku does not teach a nitric oxide deliver device that adjusts nitric oxide administration based on the monitoring of methemoglobin does not preclude one of ordinary skill in the art from contemplating modifying the monitoring device of Ishibe with the monitoring device of Huiku that monitors methemoglobin.   The modification meeting all the limitations of claim 1 since Ishibe teaches a monitoring device and a nitric oxide deliver device that adjusts nitric oxide administered based on the monitoring device, and the modification of the monitoring device of Ishibe with the monitoring device that monitors methemoglobin, as taught by Huiku, would result in a nitric oxide delivery device with a monitoring device that adjusts the nitric oxide administration based on the monitoring of the methemoglobin.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device for monitoring the blood of Ishibe, with the monitoring device for measuring methemoglobin in blood, as taught by Huiku, because Huiku teaches the monitoring device for measuring methemoglobin takes into account the patient’s blood composition which allows the monitoring device to produce less erroneous data, by creating a patient-specific calibration that can compensate for the differences in an individual patient as compared to an average calibration or transformation curve (Huiku; [0008, 0015]).

Lastly, Applicant(s) argue on page 6 of their remarks towards the 103 obviousness rejection of Ishibe in view of Huiku that there is no motivation to combine Ishibe and Huiku, and that they are in two completely separate technical areas to solve two completely different problems.  Applicant(s) argue that there is no connection between nitric oxide and methemoglobin in either reference, therefore, one of ordinary skill in the art would not have been motivated to modify Ishibe in any way to monitor methemoglobin and would have no motivation to look at a pulse oximeter in modifying a nitric oxide deliver device.  Applicant(s) conclude by stating even if Ishibe and Huiku were combination, the combination would still fail to teach or suggest a nitric oxide delivery device that adjusts the nitric oxide administration based on the monitoring of the methemoglobin.  
The Examiner respectfully disagrees. Ishibe teaches diminished nitric oxide availability and subsequently decreased cGMP activity during reperfusion period may contribute to vasoconstriction and hyperpermeability after Ischaemia-reperfusion (Ishibe; p430, right column, second paragraph), which is a correlation between nitric oxide delivery with narrowing of blood vessels.  On the other hand, Huiku teaches pulse oximeters continuously monitor arterial oxygen saturation by measuring light absorption in tissue during each cardiac cycle, where during the systolic phase there is an increase in absorption of light which is cause by the influx of arterial blood in the tissue (Huiku; [0002-0003]).  Huiku also teaches pulse oximetry is based on the assumption that the pulsatile component of the absorption is due to arterial blood only (Huiku; [0003]), which is a correlation between pulse oximeters and the monitoring of arterial blood.  Therefore, one of ordinary skill in the art would understand that pulse oximeters provide a suitable means for measuring vasoconstriction and hyperpermeability since pulse oximeters measure the arterial blood in the tissue during each cardiac cycle, and can provide an early warning of abnormalities. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device for monitoring the blood of Ishibe, with the monitoring device for measuring methemoglobin in blood, as taught by Huiku, because Huiku teaches the monitoring device for measuring methemoglobin takes into account the patient’s blood composition which allows the monitoring device to produce less erroneous data, by creating a patient-specific calibration that can compensate for the differences in an individual patient as compared to an average calibration or transformation curve (Huiku; [0008, 0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798